UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT


                               No. 96-31234



LEON BURNS; LINDA J. BURNS; and
LARON BURNS, SR., Natural Tutor
of Laron Burns, II,
                                                        Plaintiffs-Appellants,

                                  versus

GENERAL MOTORS COPORATION,
ET AL,
                                                          Defendants.

GENERAL MOTORS CORPORATION;
AVIS RENT-A-CAR SYSTEMS, INC.; and
FISHER DYNAMICS CORPORATION,
                                                       Defendants-Appellees.



                Appeal from the United States District Court
                   for the Middle District of Louisiana
                               (92-CV-894)

                              March 5, 1998
Before POLITZ, Chief Judge, DAVIS and DUHÉ, Circuit Judges.
PER CURIAM:*

       Leon Burns, et al., appeal an adverse judgment on jury verdict in their

products liability action against General Motors Corporation, et al.. Having

considered the briefs and oral arguments of counsel, and pertinent parts of the

record, and finding no reversible error, the judgment appealed is AFFIRMED.




   *
    Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                            2